Citation Nr: 0732636	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ulcerative proctitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1997 to June 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Cleveland RO.  A Travel Board hearing 
was held before the undersigned in July 2007; a transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

It is reasonably shown that the veteran's ulcerative 
proctitis had its onset during his military service.


CONCLUSION OF LAW

Service connection for ulcerative proctitis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice timing or content would be 
harmless.


II. Factual Background 

The veteran's service medical records show that in October 
1999, he complained of rectal bleeding and reported that he 
noted blood in his underwear a few weeks earlier.  He added 
that for three days he noticed bright red blood with bowel 
movements.  He denied any trauma to the area.  The 
provisional diagnosis was early pilonidal cyst.  On service 
separation examination, clinical evaluation of the anus and 
rectum was noted to be abnormal.  The examiner noted a 
pilonidal cyst, and indicated that it was not inflamed.  In 
associated medical history, the veteran indicated that he had 
had rectal bleeding.  It was noted that the veteran had 
hemorrhoids, by history; blood in his stools several times; 
and a pilonidal cyst and sores that were not removed because 
they cleared spontaneously.  

On August 2003 VA examination, the veteran reported that he 
had rectal bleeding and pilonidal cyst in service.  He 
indicated that he was currently asymptomatic and no rectal 
bleeding was found on examination.  The diagnosis was rectal 
bleeding, presently asymptomatic.

VA medical records in May 2004 indicate the veteran reported 
having occasional rectal bleeding and intermittent left lower 
abdominal pain that resolved on its own.  He also noticed 
mucus in his stools over the last two months.  His past 
medical history included a resolved pilonidal cyst that 
closed in January 2000.  The veteran also had a history of 
hematochezia since 1999, which occurred three to four times a 
week; the last episode was the day before.  He reported 
having black stools once in service and once since June 2002.  
A colonoscopy was scheduled.  In February 2005, the veteran 
reported mild rectal bleeding, and was informed that it was 
probably due to rectal ulcerations noted on examination the 
day before.  In March 2005, he underwent colonoscopy, and the 
impressions were colon polyp status post snare polypectomy; 
punctuate aphthous ulcerations of the rectum, suspected 
secondary to preparation artifact; and small internal 
hemorrhoids.  The physician indicated that the results might 
have been suggestive of ulcerative proctitis.  A record dated 
in the following month shows a diagnosis of proctitis and 
notes that the veteran was on medication.  In August 2005, 
the veteran was seen for follow up of ulcerative proctitis.  
He reported that he had stopped taking his medication three 
weeks earlier and that lower quadrant abdominal pain, rare 
hematochezia, and some tenesmus had come back.  The symptoms 
had improved with the medication.  The assessment was 
symptomatic ulcerative proctitis off mesalamine.  An October 
2005 record notes the veteran had been off medication for 
approximately two weeks and did not have any stomach 
problems.  The assessment was ulcerative proctitis.  

At a July 2007 Travel Board hearing, the veteran testified 
that he reported rectal bleeding at his separation examiner, 
but it was not evaluated.  He added that he has had rectal 
bleeding ever since.  He testified that he was currently on 
medication for the problem.  

III. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran alleges that his ulcerative proctitis is a 
process that was initially manifest in service.  His service 
medical records confirm that he was seen for rectal bleeding 
that resolved without intervention.  At the time, the 
bleeding was attributed to a pilonidal cyst.  Postservice, he 
has had continuing symptoms similar to those noted in 
service.  Examination and colonoscopy have resulted in a 
diagnosis of ulcerative proctitis.  Postservice records also 
show that his symptoms of rectal bleeding are similar to his 
complaints in service, and that the ulcerative proctitis 
improves/becomes quiescent with medication, but flares when 
medication is discontinued.  The evidentiary record tends to 
substantiate the veteran's claim.  Resolving any remaining 
reasonable doubt in the veteran's favor (See 38 C.F.R. 
§ 3.102), the Board concludes that service connection for 
ulcerative proctitis is warranted.  


ORDER

Service connection for ulcerative proctitis is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


